806 F.2d 258Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Scott Allen FOLLIS, Defendant-Appellant.
No. 86-7613.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 28, 1986.Decided Nov. 26, 1986.

Appeal from the United States District Court for the District of South Carolina, at Greenville.  William W. Wilkins, Jr., District Judge.  (Cr. No. 80-239;  C/A No. 85-45-14K)
Scott Allen Follis, appellant pro se.
David Jarlath Slattery, Office of the United States Attorney, for appellee.
D.S.D.
AFFIRMED.
Before PHILLIPS, ERVIN and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion adopting the magistrate's recommendation discloses that this appeal from its order refusing relief under 28 U.S.C. Sec. 2255 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  United States v. Follis, Cr. No. 80-239;  C/A No. 85-45-14K (D.S.C., May 20, 1986).


2
AFFIRMED.